 

[ex10-3_001.jpg]

 

From the desk of:

 

Rory J. Cutaia

Chairman & CEO

Rory@nFusz.com

855.250.2300 x 7

 

November 12, 2018

 

Sound Concepts, Inc. (the “Company”)

McKinley J. Oswald as a Shareholder of the Company and as the Shareholders’
Representative

McKinley M. Oswald as a Shareholder of the Company

Jason Matheny as a Shareholder of the Company

Colby Allen as a Shareholder of the Company

JJ Oswald as a Shareholder of the Company

 

782 S. Automall Drive, Suite A

American Fork, Utah 84003

 

Re: Agreement and Plan of Merger Side Letter No.2

 

Gentlemen:

 

Each of the addressees to this Side Letter No. 2 and we (and our wholly-owned
subsidiaries) are signatories (collectively, the “Parties”) to that certain
Agreement and Plan of Merger (the “Agreement”) of even date herewith. [Certain
capitalized terms utilized herein have been defined in the Agreement.] In
connection with the Agreement and the timing of certain events relative to the
transactions contemplated therein, as well as in contemplation of certain public
filings required to be made by us with the Securities and Exchange Commission,
all of the Parties have executed this Side Letter No. 2 specifically to modify
Sections 9.01(b)(ii) and 9.01(c)(ii) of the Agreement to change the each date
referenced therein from January 31, 2019, to February 14, 2019. By all of our
signatures below, such provisions are hereby so modified.

 

Please confirm your acknowledgement and agreement with the terms hereof by
executing this Side Letter No. 2, where indicated, and returning it to me.

 

Very truly yours,

 

NFÜSZ, INC.         By: /s/ Rory Cutaia     Rory Cutaia, CEO         NF
ACQUISITION COMPANY, LLC         By: /s/ Rory Cutaia     Rory Cutaia, authorized
signatory  

 

344 Hauser Blvd. Suite 414 Los Angeles CA 90036 | www.nFusz.com | 855 250-2300

 

   

   

 

[ex10-3_001.jpg]

 

NF MERGER SUB, INC.         By: /s/ Rory Cutaia     Rory Cutaia, authorized
signatory  

 

Acknowledged and agreed:

 

SOUND CONCEPTS, INC.         By: /s/ McKinley J. Oswald   Name: McKinley J.
Oswald   Title: Chief Executive Officer  

 

/s/ McKinley J. Oswald   McKinley J. Oswald, shareholder of the Company      
/s/ McKinley M. Oswald   McKinley M. Oswald, shareholder of the Company      
/s/ Jason Matheny   Jason Matheny shareholder of the Company       /s/ Colby
Allen   Colby Allen shareholder of the Company       /s/ JJ Oswald   JJ Oswald
shareholder of the Company       /s/ McKinley J. Oswald   McKinley J. Oswald
Shareholders’ Representative  

 

344 Hauser Blvd. Suite 414 Los Angeles CA 90036 | www.nFusz.com | 855 250-2300

 



   

   

 

